Exhibit 10.1

 

FORM OF INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT (the “Agreement”) is made and entered into as of
April     , 2009 between KEMET CORPORATION, a Delaware corporation (the
“Company”), and                        (“Indemnitee”).

 

WHEREAS, highly competent persons have become more reluctant to serve
corporations as officers and directors or in other capacities unless they are
provided with adequate protection through insurance or adequate indemnification
against inordinate risks of claims and actions against them arising out of their
service to and activities on behalf of the corporation;

 

WHEREAS, the Board of Directors of the Company (the “Board”) has determined
that, in order to attract and retain qualified individuals, the Company will
attempt to maintain on an ongoing basis, at its sole expense, liability
insurance to protect persons serving the Company and its subsidiaries from
certain liabilities. Although the furnishing of such insurance has been a
customary and widespread practice among United States-based corporations and
other business enterprises, the Company believes that, given current market
conditions and trends, such insurance may be available to it in the future only
at higher premiums and with more exclusions. At the same time, directors,
officers, and other persons in service to corporations or business enterprises
are being increasingly subjected to expensive and time-consuming litigation
relating to, among other things, matters that traditionally would have been
brought only against the Company or business enterprise itself.  The By-laws of
the Company require indemnification of the officers and directors of the
Company.  Indemnitee may also be entitled to indemnification pursuant to the
General Corporation Law of the State of Delaware (“DGCL”). The By-laws and the
DGCL expressly provide that the indemnification provisions set forth therein are
not exclusive, and thereby contemplate that contracts may be entered into
between the Company and members of the board of directors, officers and other
persons with respect to indemnification;

 

WHEREAS, the uncertainties relating to such insurance and to indemnification
have increased the difficulty of attracting and retaining such persons;

 

WHEREAS, the Board has determined that the increased difficulty in attracting
and retaining such persons is detrimental to the best interests of the Company’s
stockholders and that the Company should act to assure such persons that there
will be increased certainty of such protection in the future;

 

WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, and to advance expenses on behalf of, such
persons to the fullest extent permitted by applicable law so that they will
serve or continue to serve the Company free from undue concern that they will
not be so indemnified;

 

WHEREAS, this Agreement is a supplement to and in furtherance of the By-laws of
the Company and any resolutions adopted pursuant thereto, and shall not be
deemed a substitute therefor, nor to diminish or abrogate any rights of
Indemnitee thereunder;

 

WHEREAS, Indemnitee does not regard the protection available under the Company’s
By-laws and insurance as adequate in the present circumstances, and may not be
willing to serve as an officer or director without adequate protection, and the
Company desires Indemnitee to

 

--------------------------------------------------------------------------------


 

serve in such capacity. Indemnitee is willing to serve, continue to serve and to
take on additional service for or on behalf of the Company on the condition that
he be so indemnified; and

 

NOW, THEREFORE, in consideration of Indemnitee’s agreement to continue to serve
as a director after the date hereof, the parties hereto agree as follows:

 


1.             INDEMNITY OF INDEMNITEE. THE COMPANY HEREBY AGREES TO HOLD
HARMLESS AND INDEMNIFY INDEMNITEE TO THE FULLEST EXTENT PERMITTED BY LAW, AS
SUCH MAY BE AMENDED FROM TIME TO TIME. IN FURTHERANCE OF THE FOREGOING
INDEMNIFICATION, AND WITHOUT LIMITING THE GENERALITY THEREOF:


 


(A)           PROCEEDINGS OTHER THAN PROCEEDINGS BY OR IN THE RIGHT OF THE
COMPANY. INDEMNITEE SHALL BE ENTITLED TO THE RIGHTS OF INDEMNIFICATION PROVIDED
IN THIS SECTION 1(A) IF, BY REASON OF HIS CORPORATE STATUS (AS HEREINAFTER
DEFINED), THE INDEMNITEE IS, OR IS THREATENED TO BE MADE, A PARTY TO OR
PARTICIPANT IN ANY PROCEEDING (AS HEREINAFTER DEFINED) OTHER THAN A PROCEEDING
BY OR IN THE RIGHT OF THE COMPANY. PURSUANT TO THIS SECTION 1(A), INDEMNITEE
SHALL BE INDEMNIFIED AGAINST ALL EXPENSES (AS HEREINAFTER DEFINED), JUDGMENTS,
PENALTIES, FINES AND AMOUNTS PAID IN SETTLEMENT ACTUALLY AND REASONABLY INCURRED
BY HIM, OR ON HIS BEHALF, IN CONNECTION WITH SUCH PROCEEDING OR ANY CLAIM, ISSUE
OR MATTER THEREIN, IF THE INDEMNITEE ACTED IN GOOD FAITH AND IN A MANNER THE
INDEMNITEE REASONABLY BELIEVED TO BE IN OR NOT OPPOSED TO THE BEST INTERESTS OF
THE COMPANY, AND WITH RESPECT TO ANY CRIMINAL PROCEEDING, HAD NO REASONABLE
CAUSE TO BELIEVE THE INDEMNITEE’S CONDUCT WAS UNLAWFUL.


 


(B)           PROCEEDINGS BY OR IN THE RIGHT OF THE COMPANY. INDEMNITEE SHALL BE
ENTITLED TO THE RIGHTS OF INDEMNIFICATION PROVIDED IN THIS SECTION 1(B) IF, BY
REASON OF HIS CORPORATE STATUS, THE INDEMNITEE IS, OR IS THREATENED TO BE MADE,
A PARTY TO OR PARTICIPANT IN ANY PROCEEDING BROUGHT BY OR IN THE RIGHT OF THE
COMPANY. PURSUANT TO THIS SECTION 1(B), INDEMNITEE SHALL BE INDEMNIFIED AGAINST
ALL EXPENSES ACTUALLY AND REASONABLY INCURRED BY THE INDEMNITEE, OR ON THE
INDEMNITEE’S BEHALF, IN CONNECTION WITH SUCH PROCEEDING IF THE INDEMNITEE ACTED
IN GOOD FAITH AND IN A MANNER THE INDEMNITEE REASONABLY BELIEVED TO BE IN OR NOT
OPPOSED TO THE BEST INTERESTS OF THE COMPANY; PROVIDED, HOWEVER, IF APPLICABLE
LAW SO PROVIDES, NO INDEMNIFICATION AGAINST SUCH EXPENSES SHALL BE MADE IN
RESPECT OF ANY CLAIM, ISSUE OR MATTER IN SUCH PROCEEDING AS TO WHICH INDEMNITEE
SHALL HAVE BEEN ADJUDGED TO BE LIABLE TO THE COMPANY UNLESS AND TO THE EXTENT
THAT THE COURT OF CHANCERY OF THE STATE OF DELAWARE SHALL DETERMINE THAT SUCH
INDEMNIFICATION MAY BE MADE.


 


(C)           INDEMNIFICATION FOR EXPENSES OF A PARTY WHO IS WHOLLY OR PARTLY
SUCCESSFUL. NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, TO THE EXTENT
THAT INDEMNITEE IS, BY REASON OF HIS CORPORATE STATUS, A PARTY TO AND IS
SUCCESSFUL, ON THE MERITS OR OTHERWISE, IN ANY PROCEEDING, HE SHALL BE
INDEMNIFIED TO THE MAXIMUM EXTENT PERMITTED BY LAW, AS SUCH MAY BE AMENDED FROM
TIME TO TIME, AGAINST ALL EXPENSES ACTUALLY AND REASONABLY INCURRED BY HIM OR ON
HIS BEHALF IN CONNECTION THEREWITH. IF INDEMNITEE IS NOT WHOLLY SUCCESSFUL IN
SUCH PROCEEDING BUT IS SUCCESSFUL, ON THE MERITS OR OTHERWISE, AS TO ONE OR MORE
BUT LESS THAN ALL CLAIMS, ISSUES OR MATTERS IN SUCH PROCEEDING, THE COMPANY
SHALL INDEMNIFY INDEMNITEE AGAINST ALL EXPENSES ACTUALLY AND REASONABLY INCURRED
BY HIM OR ON HIS BEHALF IN CONNECTION WITH EACH SUCCESSFULLY RESOLVED CLAIM,
ISSUE OR MATTER. FOR PURPOSES OF THIS SECTION AND WITHOUT LIMITATION, THE
TERMINATION OF ANY CLAIM, ISSUE OR MATTER IN SUCH A PROCEEDING BY DISMISSAL,
WITH OR WITHOUT PREJUDICE, SHALL BE DEEMED TO BE A SUCCESSFUL RESULT AS TO SUCH
CLAIM, ISSUE OR MATTER.


 


2

--------------------------------------------------------------------------------



 


2.             ADDITIONAL INDEMNITY. IN ADDITION TO, AND WITHOUT REGARD TO ANY
LIMITATIONS ON, THE INDEMNIFICATION PROVIDED FOR IN SECTION 1 OF THIS AGREEMENT,
THE COMPANY SHALL AND HEREBY DOES INDEMNIFY AND HOLD HARMLESS INDEMNITEE AGAINST
ALL EXPENSES, JUDGMENTS, PENALTIES, FINES AND AMOUNTS PAID IN SETTLEMENT
ACTUALLY AND REASONABLY INCURRED BY HIM OR ON HIS BEHALF IF, BY REASON OF HIS
CORPORATE STATUS, HE IS, OR IS THREATENED TO BE MADE, A PARTY TO OR PARTICIPANT
IN ANY PROCEEDING (INCLUDING A PROCEEDING BY OR IN THE RIGHT OF THE COMPANY),
INCLUDING, WITHOUT LIMITATION, ALL LIABILITY ARISING OUT OF THE NEGLIGENCE OR
ACTIVE OR PASSIVE WRONGDOING OF INDEMNITEE. THE ONLY LIMITATION THAT SHALL EXIST
UPON THE COMPANY’S OBLIGATIONS PURSUANT TO THIS AGREEMENT SHALL BE THAT THE
COMPANY SHALL NOT BE OBLIGATED TO MAKE ANY PAYMENT TO INDEMNITEE THAT IS FINALLY
DETERMINED (UNDER THE PROCEDURES, AND SUBJECT TO THE PRESUMPTIONS, SET FORTH IN
SECTIONS 6 AND 7 HEREOF) TO BE UNLAWFUL.


 


3.             CONTRIBUTION.


 


(A)           WHETHER OR NOT THE INDEMNIFICATION PROVIDED IN SECTIONS 1 AND 2
HEREOF IS AVAILABLE, IN RESPECT OF ANY THREATENED, PENDING OR COMPLETED ACTION,
SUIT OR PROCEEDING IN WHICH THE COMPANY IS JOINTLY LIABLE WITH INDEMNITEE (OR
WOULD BE IF JOINED IN SUCH ACTION, SUIT OR PROCEEDING), THE COMPANY SHALL PAY,
IN THE FIRST INSTANCE, THE ENTIRE AMOUNT OF ANY JUDGMENT OR SETTLEMENT OF SUCH
ACTION, SUIT OR PROCEEDING WITHOUT REQUIRING INDEMNITEE TO CONTRIBUTE TO SUCH
PAYMENT AND THE COMPANY HEREBY WAIVES AND RELINQUISHES ANY RIGHT OF CONTRIBUTION
IT MAY HAVE AGAINST INDEMNITEE. THE COMPANY SHALL NOT ENTER INTO ANY SETTLEMENT
OF ANY ACTION, SUIT OR PROCEEDING IN WHICH THE COMPANY IS JOINTLY LIABLE WITH
INDEMNITEE (OR WOULD BE IF JOINED IN SUCH ACTION, SUIT OR PROCEEDING) UNLESS
SUCH SETTLEMENT PROVIDES FOR A FULL AND FINAL RELEASE OF ALL CLAIMS ASSERTED
AGAINST INDEMNITEE.


 


(B)           WITHOUT DIMINISHING OR IMPAIRING THE OBLIGATIONS OF THE COMPANY
SET FORTH IN THE PRECEDING SUBPARAGRAPH, IF, FOR ANY REASON, INDEMNITEE SHALL
ELECT OR BE REQUIRED TO PAY ALL OR ANY PORTION OF ANY JUDGMENT OR SETTLEMENT IN
ANY THREATENED, PENDING OR COMPLETED ACTION, SUIT OR PROCEEDING IN WHICH THE
COMPANY IS JOINTLY LIABLE WITH INDEMNITEE (OR WOULD BE IF JOINED IN SUCH ACTION,
SUIT OR PROCEEDING), THE COMPANY SHALL CONTRIBUTE TO THE AMOUNT OF EXPENSES
(INCLUDING ATTORNEYS’ FEES), JUDGMENTS, FINES AND AMOUNTS PAID IN SETTLEMENT
ACTUALLY AND REASONABLY INCURRED AND PAID OR PAYABLE BY INDEMNITEE IN PROPORTION
TO THE RELATIVE BENEFITS RECEIVED BY THE COMPANY AND ALL OFFICERS, DIRECTORS OR
EMPLOYEES OF THE COMPANY, OTHER THAN INDEMNITEE, WHO ARE JOINTLY LIABLE WITH
INDEMNITEE (OR WOULD BE IF JOINED IN SUCH ACTION, SUIT OR PROCEEDING), ON THE
ONE HAND, AND INDEMNITEE, ON THE OTHER HAND, FROM THE TRANSACTION FROM WHICH
SUCH ACTION, SUIT OR PROCEEDING AROSE; PROVIDED, HOWEVER, THAT THE PROPORTION
DETERMINED ON THE BASIS OF RELATIVE BENEFIT MAY, TO THE EXTENT NECESSARY TO
CONFORM TO LAW, BE FURTHER ADJUSTED BY REFERENCE TO THE RELATIVE FAULT OF THE
COMPANY AND ALL OFFICERS, DIRECTORS OR EMPLOYEES OF THE COMPANY OTHER THAN
INDEMNITEE WHO ARE JOINTLY LIABLE WITH INDEMNITEE (OR WOULD BE IF JOINED IN SUCH
ACTION, SUIT OR PROCEEDING), ON THE ONE HAND, AND INDEMNITEE, ON THE OTHER HAND,
IN CONNECTION WITH THE EVENTS THAT RESULTED IN SUCH EXPENSES, JUDGMENTS, FINES
OR SETTLEMENT AMOUNTS, AS WELL AS ANY OTHER EQUITABLE CONSIDERATIONS WHICH THE
LAW MAY REQUIRE TO BE CONSIDERED. THE RELATIVE FAULT OF THE COMPANY AND ALL
OFFICERS, DIRECTORS OR EMPLOYEES OF THE COMPANY, OTHER THAN INDEMNITEE, WHO ARE
JOINTLY LIABLE WITH INDEMNITEE (OR WOULD BE IF JOINED IN SUCH ACTION, SUIT OR
PROCEEDING), ON THE ONE HAND, AND INDEMNITEE, ON THE OTHER HAND, SHALL BE
DETERMINED BY REFERENCE TO, AMONG OTHER THINGS, THE DEGREE TO WHICH THEIR
ACTIONS WERE MOTIVATED BY INTENT TO


 


3

--------------------------------------------------------------------------------



 


GAIN PERSONAL PROFIT OR ADVANTAGE, THE DEGREE TO WHICH THEIR LIABILITY IS
PRIMARY OR SECONDARY AND THE DEGREE TO WHICH THEIR CONDUCT IS ACTIVE OR PASSIVE.


 


(C)           THE COMPANY HEREBY AGREES TO FULLY INDEMNIFY AND HOLD INDEMNITEE
HARMLESS FROM ANY CLAIMS OF CONTRIBUTION WHICH MAY BE BROUGHT BY OFFICERS,
DIRECTORS OR EMPLOYEES OF THE COMPANY, OTHER THAN INDEMNITEE, WHO MAY BE JOINTLY
LIABLE WITH INDEMNITEE.


 


(D)           TO THE FULLEST EXTENT PERMISSIBLE UNDER APPLICABLE LAW, IF THE
INDEMNIFICATION PROVIDED FOR IN THIS AGREEMENT IS UNAVAILABLE TO INDEMNITEE FOR
ANY REASON WHATSOEVER, THE COMPANY, IN LIEU OF INDEMNIFYING INDEMNITEE, SHALL
CONTRIBUTE TO THE AMOUNT INCURRED BY INDEMNITEE, WHETHER FOR JUDGMENTS, FINES,
PENALTIES, EXCISE TAXES, AMOUNTS PAID OR TO BE PAID IN SETTLEMENT AND/OR FOR
EXPENSES, IN CONNECTION WITH ANY CLAIM RELATING TO AN INDEMNIFIABLE EVENT UNDER
THIS AGREEMENT, IN SUCH PROPORTION AS IS DEEMED FAIR AND REASONABLE IN LIGHT OF
ALL OF THE CIRCUMSTANCES OF SUCH PROCEEDING IN ORDER TO REFLECT (I) THE RELATIVE
BENEFITS RECEIVED BY THE COMPANY AND INDEMNITEE AS A RESULT OF THE
EVENT(S) AND/OR TRANSACTION(S) GIVING CAUSE TO SUCH PROCEEDING; AND/OR (II) THE
RELATIVE FAULT OF THE COMPANY (AND ITS DIRECTORS, OFFICERS, EMPLOYEES AND
AGENTS) AND INDEMNITEE IN CONNECTION WITH SUCH EVENT(S) AND/OR TRANSACTION(S).


 


4.             INDEMNIFICATION FOR EXPENSES OF A WITNESS. NOTWITHSTANDING ANY
OTHER PROVISION OF THIS AGREEMENT, TO THE EXTENT THAT INDEMNITEE IS, BY REASON
OF HIS CORPORATE STATUS, A WITNESS IN ANY PROCEEDING TO WHICH INDEMNITEE IS NOT
A PARTY, HE SHALL BE INDEMNIFIED AGAINST ALL EXPENSES ACTUALLY AND REASONABLY
INCURRED BY HIM OR ON HIS BEHALF IN CONNECTION THEREWITH.


 


5.             ADVANCEMENT OF EXPENSES. NOTWITHSTANDING ANY OTHER PROVISION OF
THIS AGREEMENT, THE COMPANY SHALL ADVANCE ALL EXPENSES INCURRED BY OR ON BEHALF
OF INDEMNITEE IN CONNECTION WITH ANY PROCEEDING BY REASON OF INDEMNITEE’S
CORPORATE STATUS WITHIN THIRTY (30) DAYS AFTER THE RECEIPT BY THE COMPANY OF A
STATEMENT OR STATEMENTS FROM INDEMNITEE REQUESTING SUCH ADVANCE OR ADVANCES FROM
TIME TO TIME, WHETHER PRIOR TO OR AFTER FINAL DISPOSITION OF SUCH PROCEEDING.
SUCH STATEMENT OR STATEMENTS SHALL REASONABLY EVIDENCE THE EXPENSES INCURRED BY
INDEMNITEE AND SHALL INCLUDE OR BE PRECEDED OR ACCOMPANIED BY AN UNDERTAKING BY
OR ON BEHALF OF INDEMNITEE TO REPAY ANY EXPENSES ADVANCED IF IT SHALL ULTIMATELY
BE DETERMINED THAT INDEMNITEE IS NOT ENTITLED TO BE INDEMNIFIED AGAINST SUCH
EXPENSES. ANY ADVANCES AND UNDERTAKINGS TO REPAY PURSUANT TO THIS SECTION 5
SHALL BE UNSECURED AND INTEREST FREE.


 


6.             PROCEDURES AND PRESUMPTIONS FOR DETERMINATION OF ENTITLEMENT TO
INDEMNIFICATION. IT IS THE INTENT OF THIS AGREEMENT TO SECURE FOR INDEMNITEE
RIGHTS OF INDEMNITY THAT ARE AS FAVORABLE AS MAY BE PERMITTED UNDER THE DELAWARE
GENERAL CORPORATION LAW AND PUBLIC POLICY OF THE STATE OF DELAWARE. ACCORDINGLY,
THE PARTIES AGREE THAT THE FOLLOWING PROCEDURES AND PRESUMPTIONS SHALL APPLY IN
THE EVENT OF ANY QUESTION AS TO WHETHER INDEMNITEE IS ENTITLED TO
INDEMNIFICATION UNDER THIS AGREEMENT:


 


(A)           TO OBTAIN INDEMNIFICATION UNDER THIS AGREEMENT, INDEMNITEE SHALL
SUBMIT TO THE COMPANY A WRITTEN REQUEST, INCLUDING THEREIN OR THEREWITH SUCH
DOCUMENTATION AND INFORMATION AS IS REASONABLY AVAILABLE TO INDEMNITEE AND IS
REASONABLY NECESSARY TO DETERMINE WHETHER AND TO WHAT EXTENT INDEMNITEE IS
ENTITLED TO INDEMNIFICATION. THE SECRETARY OF THE COMPANY SHALL, PROMPTLY UPON
RECEIPT OF SUCH A REQUEST FOR INDEMNIFICATION, ADVISE THE BOARD OF DIRECTORS IN
WRITING THAT INDEMNITEE HAS REQUESTED INDEMNIFICATION.


 


4

--------------------------------------------------------------------------------



 


(B)           UPON WRITTEN REQUEST BY INDEMNITEE FOR INDEMNIFICATION PURSUANT TO
THE FIRST SENTENCE OF SECTION 6(A) HEREOF, A DETERMINATION, IF REQUIRED BY
APPLICABLE LAW, WITH RESPECT TO INDEMNITEE’S ENTITLEMENT THERETO SHALL BE MADE
IN THE SPECIFIC CASE BY ONE OF THE FOLLOWING FOUR METHODS, WHICH SHALL BE AT THE
ELECTION OF THE BOARD: (1) BY A MAJORITY VOTE OF THE DISINTERESTED DIRECTORS,
EVEN THOUGH LESS THAN A QUORUM, (2) BY A COMMITTEE OF DISINTERESTED DIRECTORS
DESIGNATED BY A MAJORITY VOTE OF THE DISINTERESTED DIRECTORS, EVEN THOUGH LESS
THAN A QUORUM, (3) IF THERE ARE NO DISINTERESTED DIRECTORS OR IF THE
DISINTERESTED DIRECTORS SO DIRECT, BY INDEPENDENT LEGAL COUNSEL IN A WRITTEN
OPINION TO THE BOARD OF DIRECTORS, A COPY OF WHICH SHALL BE DELIVERED TO THE
INDEMNITEE, OR (4) IF SO DIRECTED BY THE BOARD OF DIRECTORS, BY THE STOCKHOLDERS
OF THE COMPANY. FOR PURPOSES HEREOF, DISINTERESTED DIRECTORS ARE THOSE MEMBERS
OF THE BOARD OF DIRECTORS OF THE COMPANY WHO ARE NOT PARTIES TO THE ACTION, SUIT
OR PROCEEDING IN RESPECT OF WHICH INDEMNIFICATION IS SOUGHT BY INDEMNITEE.


 


(C)           IF THE DETERMINATION OF ENTITLEMENT TO INDEMNIFICATION IS TO BE
MADE BY INDEPENDENT COUNSEL PURSUANT TO SECTION 6(B) HEREOF, THE INDEPENDENT
COUNSEL SHALL BE SELECTED AS PROVIDED IN THIS SECTION 6(C). THE INDEPENDENT
COUNSEL SHALL BE SELECTED BY THE BOARD OF DIRECTORS. INDEMNITEE MAY, WITHIN 10
DAYS AFTER SUCH WRITTEN NOTICE OF SELECTION SHALL HAVE BEEN GIVEN, DELIVER TO
THE COMPANY, AS THE CASE MAY BE, A WRITTEN OBJECTION TO SUCH SELECTION;
PROVIDED, HOWEVER, THAT SUCH OBJECTION MAY BE ASSERTED ONLY ON THE GROUND THAT
THE INDEPENDENT COUNSEL SO SELECTED DOES NOT MEET THE REQUIREMENTS OF
“INDEPENDENT COUNSEL” AS DEFINED IN SECTION 13 OF THIS AGREEMENT, AND THE
OBJECTION SHALL SET FORTH WITH PARTICULARITY THE FACTUAL BASIS OF SUCH
ASSERTION. ABSENT A PROPER AND TIMELY OBJECTION, THE PERSON SO SELECTED SHALL
ACT AS INDEPENDENT COUNSEL. IF A WRITTEN OBJECTION IS MADE AND SUBSTANTIATED,
THE INDEPENDENT COUNSEL SELECTED MAY NOT SERVE AS INDEPENDENT COUNSEL UNLESS AND
UNTIL SUCH OBJECTION IS WITHDRAWN OR A COURT HAS DETERMINED THAT SUCH OBJECTION
IS WITHOUT MERIT. IF, WITHIN 20 DAYS AFTER SUBMISSION BY INDEMNITEE OF A WRITTEN
REQUEST FOR INDEMNIFICATION PURSUANT TO SECTION 6(A) HEREOF, NO INDEPENDENT
COUNSEL SHALL HAVE BEEN SELECTED AND NOT OBJECTED TO, EITHER THE COMPANY OR
INDEMNITEE MAY PETITION THE COURT OF CHANCERY OF THE STATE OF DELAWARE OR OTHER
COURT OF COMPETENT JURISDICTION FOR RESOLUTION OF ANY OBJECTION WHICH SHALL HAVE
BEEN MADE BY THE INDEMNITEE TO THE COMPANY’S SELECTION OF INDEPENDENT COUNSEL
AND/OR FOR THE APPOINTMENT AS INDEPENDENT COUNSEL OF A PERSON SELECTED BY THE
COURT OR BY SUCH OTHER PERSON AS THE COURT SHALL DESIGNATE, AND THE PERSON WITH
RESPECT TO WHOM ALL OBJECTIONS ARE SO RESOLVED OR THE PERSON SO APPOINTED SHALL
ACT AS INDEPENDENT COUNSEL UNDER SECTION 6(B) HEREOF. THE COMPANY SHALL PAY ANY
AND ALL REASONABLE FEES AND EXPENSES OF INDEPENDENT COUNSEL INCURRED BY SUCH
INDEPENDENT COUNSEL IN CONNECTION WITH ACTING PURSUANT TO SECTION 6(B) HEREOF,
AND THE COMPANY SHALL PAY ALL REASONABLE FEES AND EXPENSES INCIDENT TO THE
PROCEDURES OF THIS SECTION 6(C), REGARDLESS OF THE MANNER IN WHICH SUCH
INDEPENDENT COUNSEL WAS SELECTED OR APPOINTED.


 


(D)           IN MAKING A DETERMINATION WITH RESPECT TO ENTITLEMENT TO
INDEMNIFICATION HEREUNDER, THE PERSON OR PERSONS OR ENTITY MAKING SUCH
DETERMINATION SHALL PRESUME THAT INDEMNITEE IS ENTITLED TO INDEMNIFICATION UNDER
THIS AGREEMENT. ANYONE SEEKING TO OVERCOME THIS PRESUMPTION SHALL HAVE THE
BURDEN OF PROOF AND THE BURDEN OF PERSUASION BY CLEAR AND CONVINCING EVIDENCE.
NEITHER THE FAILURE OF THE COMPANY (INCLUDING BY ITS DIRECTORS OR INDEPENDENT
LEGAL COUNSEL) TO HAVE MADE A DETERMINATION PRIOR TO THE COMMENCEMENT OF ANY
ACTION PURSUANT TO THIS AGREEMENT THAT INDEMNIFICATION IS PROPER IN THE
CIRCUMSTANCES BECAUSE INDEMNITEE HAS MET THE APPLICABLE STANDARD OF CONDUCT, NOR
AN ACTUAL DETERMINATION BY THE COMPANY (INCLUDING BY ITS DIRECTORS OR
INDEPENDENT LEGAL COUNSEL) THAT INDEMNITEE HAS NOT MET SUCH APPLICABLE STANDARD
OF CONDUCT,


 


5

--------------------------------------------------------------------------------



 


SHALL BE A DEFENSE TO THE ACTION OR CREATE A PRESUMPTION THAT INDEMNITEE HAS NOT
MET THE APPLICABLE STANDARD OF CONDUCT.


 


(E)           INDEMNITEE SHALL BE DEEMED TO HAVE ACTED IN GOOD FAITH IF
INDEMNITEE’S ACTION IS BASED ON THE RECORDS OR BOOKS OF ACCOUNT OF THE
ENTERPRISE, INCLUDING FINANCIAL STATEMENTS, OR ON INFORMATION SUPPLIED TO
INDEMNITEE BY THE OFFICERS OF THE ENTERPRISE (AS HEREINAFTER DEFINED) IN THE
COURSE OF THEIR DUTIES, OR ON THE ADVICE OF LEGAL COUNSEL FOR THE ENTERPRISE OR
ON INFORMATION OR RECORDS GIVEN OR REPORTS MADE TO THE ENTERPRISE BY AN
INDEPENDENT CERTIFIED PUBLIC ACCOUNTANT OR BY AN APPRAISER OR OTHER EXPERT
SELECTED WITH REASONABLE CARE BY THE ENTERPRISE. IN ADDITION, THE KNOWLEDGE
AND/OR ACTIONS, OR FAILURE TO ACT, OF ANY DIRECTOR, OFFICER, AGENT OR EMPLOYEE
OF THE ENTERPRISE SHALL NOT BE IMPUTED TO INDEMNITEE FOR PURPOSES OF DETERMINING
THE RIGHT TO INDEMNIFICATION UNDER THIS AGREEMENT. WHETHER OR NOT THE FOREGOING
PROVISIONS OF THIS SECTION  6(E) ARE SATISFIED, IT SHALL IN ANY EVENT BE
PRESUMED THAT INDEMNITEE HAS AT ALL TIMES ACTED IN GOOD FAITH AND IN A MANNER HE
REASONABLY BELIEVED TO BE IN OR NOT OPPOSED TO THE BEST INTERESTS OF THE
COMPANY. ANYONE SEEKING TO OVERCOME THIS PRESUMPTION SHALL HAVE THE BURDEN OF
PROOF AND THE BURDEN OF PERSUASION BY CLEAR AND CONVINCING EVIDENCE.


 


(F)            IF THE PERSON, PERSONS OR ENTITY EMPOWERED OR SELECTED UNDER
SECTION 6 TO DETERMINE WHETHER INDEMNITEE IS ENTITLED TO INDEMNIFICATION SHALL
NOT HAVE MADE A DETERMINATION WITHIN SIXTY (60) DAYS AFTER RECEIPT BY THE
COMPANY OF THE REQUEST THEREFOR, THE REQUISITE DETERMINATION OF ENTITLEMENT TO
INDEMNIFICATION SHALL BE DEEMED TO HAVE BEEN MADE AND INDEMNITEE SHALL BE
ENTITLED TO SUCH INDEMNIFICATION ABSENT (I) A MISSTATEMENT BY INDEMNITEE OF A
MATERIAL FACT, OR AN OMISSION OF A MATERIAL FACT NECESSARY TO MAKE INDEMNITEE’S
STATEMENT NOT MATERIALLY MISLEADING, IN CONNECTION WITH THE REQUEST FOR
INDEMNIFICATION, OR (II) A PROHIBITION OF SUCH INDEMNIFICATION UNDER APPLICABLE
LAW; PROVIDED, HOWEVER, THAT SUCH 60-DAY PERIOD MAY BE EXTENDED FOR A REASONABLE
TIME, NOT TO EXCEED AN ADDITIONAL THIRTY (30) DAYS, IF THE PERSON, PERSONS OR
ENTITY MAKING SUCH DETERMINATION WITH RESPECT TO ENTITLEMENT TO INDEMNIFICATION
IN GOOD FAITH REQUIRES SUCH ADDITIONAL TIME TO OBTAIN OR EVALUATE DOCUMENTATION
AND/OR INFORMATION RELATING THERETO; AND PROVIDED, FURTHER, THAT THE FOREGOING
PROVISIONS OF THIS SECTION 6(G) SHALL NOT APPLY IF THE DETERMINATION OF
ENTITLEMENT TO INDEMNIFICATION IS TO BE MADE BY THE STOCKHOLDERS PURSUANT TO
SECTION 6(B) OF THIS AGREEMENT AND IF (A) WITHIN FIFTEEN (15) DAYS AFTER RECEIPT
BY THE COMPANY OF THE REQUEST FOR SUCH DETERMINATION, THE BOARD OF DIRECTORS OR
THE DISINTERESTED DIRECTORS, IF APPROPRIATE, RESOLVE TO SUBMIT SUCH
DETERMINATION TO THE STOCKHOLDERS FOR THEIR CONSIDERATION AT AN ANNUAL MEETING
THEREOF TO BE HELD WITHIN SEVENTY-FIVE (75) DAYS AFTER SUCH RECEIPT AND SUCH
DETERMINATION IS MADE THEREAT, OR (B) A SPECIAL MEETING OF STOCKHOLDERS IS
CALLED WITHIN FIFTEEN (15) DAYS AFTER SUCH RECEIPT FOR THE PURPOSE OF MAKING
SUCH DETERMINATION, SUCH MEETING IS HELD FOR SUCH PURPOSE WITHIN SIXTY (60) DAYS
AFTER HAVING BEEN SO CALLED AND SUCH DETERMINATION IS MADE THEREAT.


 


(G)           INDEMNITEE SHALL COOPERATE WITH THE PERSON, PERSONS OR ENTITY
MAKING SUCH DETERMINATION WITH RESPECT TO INDEMNITEE’S ENTITLEMENT TO
INDEMNIFICATION, INCLUDING PROVIDING TO SUCH PERSON, PERSONS OR ENTITY UPON
REASONABLE ADVANCE REQUEST ANY DOCUMENTATION OR INFORMATION WHICH IS NOT
PRIVILEGED OR OTHERWISE PROTECTED FROM DISCLOSURE AND WHICH IS REASONABLY
AVAILABLE TO INDEMNITEE AND REASONABLY NECESSARY TO SUCH DETERMINATION. ANY
INDEPENDENT COUNSEL, MEMBER OF THE BOARD OF DIRECTORS OR STOCKHOLDER OF THE
COMPANY SHALL ACT REASONABLY AND IN GOOD FAITH IN MAKING A DETERMINATION
REGARDING THE INDEMNITEE’S ENTITLEMENT TO INDEMNIFICATION UNDER THIS AGREEMENT.
ANY COSTS OR EXPENSES (INCLUDING ATTORNEYS’ FEES AND DISBURSEMENTS) INCURRED BY


 


6

--------------------------------------------------------------------------------



 


INDEMNITEE IN SO COOPERATING WITH THE PERSON, PERSONS OR ENTITY MAKING SUCH
DETERMINATION SHALL BE BORNE BY THE COMPANY (IRRESPECTIVE OF THE DETERMINATION
AS TO INDEMNITEE’S ENTITLEMENT TO INDEMNIFICATION) AND THE COMPANY HEREBY
INDEMNIFIES AND AGREES TO HOLD INDEMNITEE HARMLESS THEREFROM.


 


(H)           THE COMPANY ACKNOWLEDGES THAT A SETTLEMENT OR OTHER DISPOSITION
SHORT OF FINAL JUDGMENT MAY BE SUCCESSFUL IF IT PERMITS A PARTY TO AVOID
EXPENSE, DELAY, DISTRACTION, DISRUPTION AND UNCERTAINTY. IN THE EVENT THAT ANY
ACTION, CLAIM OR PROCEEDING TO WHICH INDEMNITEE IS A PARTY IS RESOLVED IN ANY
MANNER OTHER THAN BY ADVERSE JUDGMENT AGAINST INDEMNITEE (INCLUDING, WITHOUT
LIMITATION, SETTLEMENT OF SUCH ACTION, CLAIM OR PROCEEDING WITH OR WITHOUT
PAYMENT OF MONEY OR OTHER CONSIDERATION) IT SHALL BE PRESUMED THAT INDEMNITEE
HAS BEEN SUCCESSFUL ON THE MERITS OR OTHERWISE IN SUCH ACTION, SUIT OR
PROCEEDING. ANYONE SEEKING TO OVERCOME THIS PRESUMPTION SHALL HAVE THE BURDEN OF
PROOF AND THE BURDEN OF PERSUASION BY CLEAR AND CONVINCING EVIDENCE.


 


(I)            THE TERMINATION OF ANY PROCEEDING OR OF ANY CLAIM, ISSUE OR
MATTER THEREIN, BY JUDGMENT, ORDER, SETTLEMENT OR CONVICTION, OR UPON A PLEA OF
NOLO CONTENDERE OR ITS EQUIVALENT, SHALL NOT (EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED IN THIS AGREEMENT) OF ITSELF ADVERSELY AFFECT THE RIGHT OF INDEMNITEE
TO INDEMNIFICATION OR CREATE A PRESUMPTION THAT INDEMNITEE DID NOT ACT IN GOOD
FAITH AND IN A MANNER WHICH HE REASONABLY BELIEVED TO BE IN OR NOT OPPOSED TO
THE BEST INTERESTS OF THE COMPANY OR, WITH RESPECT TO ANY CRIMINAL PROCEEDING,
THAT INDEMNITEE HAD REASONABLE CAUSE TO BELIEVE THAT HIS CONDUCT WAS UNLAWFUL.


 


7.             REMEDIES OF INDEMNITEE.


 


(A)           IN THE EVENT THAT (I) A DETERMINATION IS MADE PURSUANT TO
SECTION 6 OF THIS AGREEMENT THAT INDEMNITEE IS NOT ENTITLED TO INDEMNIFICATION
UNDER THIS AGREEMENT, (II) ADVANCEMENT OF EXPENSES IS NOT TIMELY MADE PURSUANT
TO SECTION 5 OF THIS AGREEMENT, (III) NO DETERMINATION OF ENTITLEMENT TO
INDEMNIFICATION IS MADE PURSUANT TO SECTION 6(B) OF THIS AGREEMENT WITHIN 90
DAYS AFTER RECEIPT BY THE COMPANY OF THE REQUEST FOR INDEMNIFICATION,
(IV) PAYMENT OF INDEMNIFICATION IS NOT MADE PURSUANT TO THIS AGREEMENT WITHIN
TEN (10) DAYS AFTER RECEIPT BY THE COMPANY OF A WRITTEN REQUEST THEREFOR OR
(V) PAYMENT OF INDEMNIFICATION IS NOT MADE WITHIN TEN (10) DAYS AFTER A
DETERMINATION HAS BEEN MADE THAT INDEMNITEE IS ENTITLED TO INDEMNIFICATION OR
SUCH DETERMINATION IS DEEMED TO HAVE BEEN MADE PURSUANT TO SECTION 6 OF THIS
AGREEMENT, INDEMNITEE SHALL BE ENTITLED TO AN ADJUDICATION IN AN APPROPRIATE
COURT OF THE STATE OF DELAWARE, OR IN ANY OTHER COURT OF COMPETENT JURISDICTION,
OF INDEMNITEE’S ENTITLEMENT TO SUCH INDEMNIFICATION. INDEMNITEE SHALL COMMENCE
SUCH PROCEEDING SEEKING AN ADJUDICATION WITHIN 180 DAYS FOLLOWING THE DATE ON
WHICH INDEMNITEE FIRST HAS THE RIGHT TO COMMENCE SUCH PROCEEDING PURSUANT TO
THIS SECTION 7(A).  THE COMPANY SHALL NOT OPPOSE INDEMNITEE’S RIGHT TO SEEK ANY
SUCH ADJUDICATION.


 


(B)           IN THE EVENT THAT A DETERMINATION SHALL HAVE BEEN MADE PURSUANT TO
SECTION 6(B) OF THIS AGREEMENT THAT INDEMNITEE IS NOT ENTITLED TO
INDEMNIFICATION, ANY JUDICIAL PROCEEDING COMMENCED PURSUANT TO THIS SECTION 7
SHALL BE CONDUCTED IN ALL RESPECTS AS A DE NOVO TRIAL ON THE MERITS, AND
INDEMNITEE SHALL NOT BE PREJUDICED BY REASON OF THE ADVERSE DETERMINATION UNDER
SECTION 6(B).


 


(C)           IF A DETERMINATION SHALL HAVE BEEN MADE PURSUANT TO
SECTION 6(B) OF THIS AGREEMENT THAT INDEMNITEE IS ENTITLED TO INDEMNIFICATION,
THE COMPANY SHALL BE BOUND BY SUCH DETERMINATION IN

 

7

--------------------------------------------------------------------------------



 


ANY JUDICIAL PROCEEDING COMMENCED PURSUANT TO THIS SECTION 7, ABSENT (I) A
MISSTATEMENT BY INDEMNITEE OF A MATERIAL FACT, OR AN OMISSION OF A MATERIAL FACT
NECESSARY TO MAKE INDEMNITEE’S MISSTATEMENT NOT MATERIALLY MISLEADING IN
CONNECTION WITH THE APPLICATION FOR INDEMNIFICATION, OR (II) A PROHIBITION OF
SUCH INDEMNIFICATION UNDER APPLICABLE LAW.


 


(D)           IN THE EVENT THAT INDEMNITEE, PURSUANT TO THIS SECTION 7, SEEKS A
JUDICIAL ADJUDICATION OF HIS RIGHTS UNDER, OR TO RECOVER DAMAGES FOR BREACH OF,
THIS AGREEMENT, OR TO RECOVER UNDER ANY DIRECTORS’ AND OFFICERS’ LIABILITY
INSURANCE POLICIES MAINTAINED BY THE COMPANY, THE COMPANY SHALL PAY ON HIS
BEHALF, IN ADVANCE, ANY AND ALL EXPENSES (OF THE TYPES DESCRIBED IN THE
DEFINITION OF EXPENSES IN SECTION 13 OF THIS AGREEMENT) ACTUALLY AND REASONABLY
INCURRED BY HIM IN SUCH JUDICIAL ADJUDICATION, REGARDLESS OF WHETHER INDEMNITEE
ULTIMATELY IS DETERMINED TO BE ENTITLED TO SUCH INDEMNIFICATION, ADVANCEMENT OF
EXPENSES OR INSURANCE RECOVERY.


 


(E)           THE COMPANY SHALL BE PRECLUDED FROM ASSERTING IN ANY JUDICIAL
PROCEEDING COMMENCED PURSUANT TO THIS SECTION 7 THAT THE PROCEDURES AND
PRESUMPTIONS OF THIS AGREEMENT ARE NOT VALID, BINDING AND ENFORCEABLE AND SHALL
STIPULATE IN ANY SUCH COURT THAT THE COMPANY IS BOUND BY ALL THE PROVISIONS OF
THIS AGREEMENT. THE COMPANY SHALL INDEMNIFY INDEMNITEE AGAINST ANY AND ALL
EXPENSES AND, IF REQUESTED BY INDEMNITEE, SHALL (WITHIN TEN (10) DAYS AFTER
RECEIPT BY THE COMPANY OF A WRITTEN REQUEST THEREFORE) ADVANCE, TO THE EXTENT
NOT PROHIBITED BY LAW, SUCH EXPENSES TO INDEMNITEE, WHICH ARE INCURRED BY
INDEMNITEE IN CONNECTION WITH ANY ACTION BROUGHT BY INDEMNITEE FOR
INDEMNIFICATION OR ADVANCE OF EXPENSES FROM THE COMPANY UNDER THIS AGREEMENT OR
UNDER ANY DIRECTORS’ AND OFFICERS’ LIABILITY INSURANCE POLICIES MAINTAINED BY
THE COMPANY, REGARDLESS OF WHETHER INDEMNITEE ULTIMATELY IS DETERMINED TO BE
ENTITLED TO SUCH INDEMNIFICATION, ADVANCEMENT OF EXPENSES OR INSURANCE RECOVERY,
AS THE CASE MAY BE.


 


(F)            NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, NO
DETERMINATION AS TO ENTITLEMENT TO INDEMNIFICATION UNDER THIS AGREEMENT SHALL BE
REQUIRED TO BE MADE PRIOR TO THE FINAL DISPOSITION OF THE PROCEEDING.


 


8.             NON-EXCLUSIVITY; SURVIVAL OF RIGHTS; INSURANCE; SUBROGATION.


 


(A)           THE RIGHTS OF INDEMNIFICATION AS PROVIDED BY THIS AGREEMENT SHALL
NOT BE DEEMED EXCLUSIVE OF ANY OTHER RIGHTS TO WHICH INDEMNITEE MAY AT ANY TIME
BE ENTITLED UNDER APPLICABLE LAW, THE CERTIFICATE OF INCORPORATION OF THE
COMPANY, THE BYLAWS, ANY AGREEMENT, A VOTE OF STOCKHOLDERS, A RESOLUTION OF
DIRECTORS OR OTHERWISE. NO AMENDMENT, ALTERATION OR REPEAL OF THIS AGREEMENT OR
OF ANY PROVISION HEREOF SHALL LIMIT OR RESTRICT ANY RIGHT OF INDEMNITEE UNDER
THIS AGREEMENT IN RESPECT OF ANY ACTION TAKEN OR OMITTED BY SUCH INDEMNITEE IN
HIS CORPORATE STATUS PRIOR TO SUCH AMENDMENT, ALTERATION OR REPEAL. TO THE
EXTENT THAT A CHANGE IN THE DELAWARE GENERAL CORPORATION LAW, WHETHER BY STATUTE
OR JUDICIAL DECISION, PERMITS GREATER INDEMNIFICATION THAN WOULD BE AFFORDED
CURRENTLY UNDER THE BYLAWS AND THIS AGREEMENT, IT IS THE INTENT OF THE PARTIES
HERETO THAT INDEMNITEE SHALL ENJOY BY THIS AGREEMENT THE GREATER BENEFITS SO
AFFORDED BY SUCH CHANGE. NO RIGHT OR REMEDY HEREIN CONFERRED IS INTENDED TO BE
EXCLUSIVE OF ANY OTHER RIGHT OR REMEDY, AND EVERY OTHER RIGHT AND REMEDY SHALL
BE CUMULATIVE AND IN ADDITION TO EVERY OTHER RIGHT AND REMEDY GIVEN HEREUNDER OR
NOW OR HEREAFTER EXISTING AT LAW OR IN EQUITY OR OTHERWISE. THE ASSERTION OR
EMPLOYMENT OF ANY RIGHT OR REMEDY HEREUNDER, OR OTHERWISE, SHALL NOT PREVENT THE
CONCURRENT ASSERTION OR EMPLOYMENT OF ANY OTHER RIGHT OR REMEDY.


 


8

--------------------------------------------------------------------------------



 


(B)           TO THE EXTENT THAT THE COMPANY MAINTAINS AN INSURANCE POLICY OR
POLICIES PROVIDING LIABILITY INSURANCE FOR DIRECTORS, OFFICERS, EMPLOYEES, OR
AGENTS OR FIDUCIARIES OF THE COMPANY OR OF ANY OTHER CORPORATION, PARTNERSHIP,
JOINT VENTURE, TRUST, EMPLOYEE BENEFIT PLAN OR OTHER ENTERPRISE THAT SUCH PERSON
SERVES AT THE REQUEST OF THE COMPANY, INDEMNITEE SHALL BE COVERED BY SUCH POLICY
OR POLICIES IN ACCORDANCE WITH ITS OR THEIR TERMS TO THE MAXIMUM EXTENT OF THE
COVERAGE AVAILABLE FOR ANY DIRECTOR, OFFICER, EMPLOYEE, AGENT OR FIDUCIARY UNDER
SUCH POLICY OR POLICIES. IF, AT THE TIME OF THE RECEIPT OF A NOTICE OF A CLAIM
PURSUANT TO THE TERMS HEREOF, THE COMPANY HAS DIRECTOR AND OFFICER LIABILITY
INSURANCE IN EFFECT, THE COMPANY SHALL GIVE PROMPT NOTICE OF THE COMMENCEMENT OF
SUCH PROCEEDING TO THE INSURERS IN ACCORDANCE WITH THE PROCEDURES SET FORTH IN
THE RESPECTIVE POLICIES. THE COMPANY SHALL THEREAFTER TAKE ALL NECESSARY OR
DESIRABLE ACTION TO CAUSE SUCH INSURERS TO PAY, ON BEHALF OF THE INDEMNITEE, ALL
AMOUNTS PAYABLE AS A RESULT OF SUCH PROCEEDING IN ACCORDANCE WITH THE TERMS OF
SUCH POLICIES.  THE COMPANY SHALL USE REASONABLE BEST EFFORTS TO NOTIFY ANY
PERSON THAT IS COVERED BY SUCH INSURANCE IN THE EVENT THAT THE THEN-EXISTING
POLICY IS CANCELLED OR NOT RENEWED.  THE COMPANY SHALL ALSO CONSIDER IN GOOD
FAITH PROVIDING A NEW RUN-OFF OR TAIL POLICY TO COVER ANY PERSON WHO LEAVES OR
RETIRES FROM SERVICE WITH THE COMPANY TO PROVIDE SIMILAR BENEFITS TO SUCH PERSON
COVERING THE PERIOD OF SERVICE WITH THE COMPANY, SUBJECT TO COST AND
AVAILABILITY ISSUES.


 


(C)           IN THE EVENT OF ANY PAYMENT UNDER THIS AGREEMENT, THE COMPANY
SHALL BE SUBROGATED TO THE EXTENT OF SUCH PAYMENT TO ALL OF THE RIGHTS OF
RECOVERY OF INDEMNITEE, WHO SHALL EXECUTE ALL PAPERS REQUIRED AND TAKE ALL
ACTION NECESSARY TO SECURE SUCH RIGHTS, INCLUDING EXECUTION OF SUCH DOCUMENTS AS
ARE NECESSARY TO ENABLE THE COMPANY TO BRING SUIT TO ENFORCE SUCH RIGHTS.


 


(D)           THE COMPANY SHALL NOT BE LIABLE UNDER THIS AGREEMENT TO MAKE ANY
PAYMENT OF AMOUNTS OTHERWISE INDEMNIFIABLE HEREUNDER IF AND TO THE EXTENT THAT
INDEMNITEE HAS OTHERWISE ACTUALLY RECEIVED SUCH PAYMENT UNDER ANY INSURANCE
POLICY, CONTRACT, AGREEMENT OR OTHERWISE.


 


(E)           THE COMPANY’S OBLIGATION TO INDEMNIFY OR ADVANCE EXPENSES
HEREUNDER TO INDEMNITEE WHO IS OR WAS SERVING AT THE REQUEST OF THE COMPANY AS A
DIRECTOR, OFFICER, EMPLOYEE OR AGENT OF ANY OTHER CORPORATION, PARTNERSHIP,
JOINT VENTURE, TRUST, EMPLOYEE BENEFIT PLAN OR OTHER ENTERPRISE SHALL BE REDUCED
BY ANY AMOUNT INDEMNITEE HAS ACTUALLY RECEIVED AS INDEMNIFICATION OR ADVANCEMENT
OF EXPENSES FROM SUCH OTHER CORPORATION, PARTNERSHIP, JOINT VENTURE, TRUST,
EMPLOYEE BENEFIT PLAN OR OTHER ENTERPRISE.


 


9.             EXCEPTION TO RIGHT OF INDEMNIFICATION. NOTWITHSTANDING ANY
PROVISION IN THIS AGREEMENT, THE COMPANY SHALL NOT BE OBLIGATED UNDER THIS
AGREEMENT TO MAKE ANY INDEMNITY IN CONNECTION WITH ANY CLAIM MADE AGAINST
INDEMNITEE:


 


(A)           FOR WHICH PAYMENT HAS ACTUALLY BEEN MADE TO OR ON BEHALF OF
INDEMNITEE UNDER ANY INSURANCE POLICY OR OTHER INDEMNITY PROVISION, EXCEPT WITH
RESPECT TO ANY EXCESS BEYOND THE AMOUNT PAID UNDER ANY INSURANCE POLICY OR OTHER
INDEMNITY PROVISION; OR


 


(B)           FOR AN ACCOUNTING OF PROFITS MADE FROM THE PURCHASE AND SALE (OR
SALE AND PURCHASE) BY INDEMNITEE OF SECURITIES OF THE COMPANY WITHIN THE MEANING
OF SECTION L6(B) OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, OR SIMILAR
PROVISIONS OF STATE STATUTORY LAW OR COMMON LAW;


 


9

--------------------------------------------------------------------------------



 


(C)           IN CONNECTION WITH ANY PROCEEDING (OR ANY PART OF ANY PROCEEDING)
INITIATED BY INDEMNITEE INCLUDING ANY PROCEEDING (OR ANY PART OF ANY PROCEEDING)
INITIATED BY INDEMNITEE AGAINST THE COMPANY OR ITS DIRECTORS, OFFICERS,
EMPLOYEES OR OTHER INDEMNITEES, UNLESS (I) THE BOARD OF DIRECTORS OF THE COMPANY
AUTHORIZED THE PROCEEDING (OR ANY PART OF ANY PROCEEDING) PRIOR TO ITS
INITIATION OR (II) THE COMPANY PROVIDES THE INDEMNIFICATION, IN ITS SOLE
DISCRETION, PURSUANT TO THE POWERS VESTED IN THE COMPANY UNDER APPLICABLE LAW.


 


10.           DURATION OF AGREEMENT. ALL AGREEMENTS AND OBLIGATIONS OF THE
COMPANY CONTAINED HEREIN SHALL CONTINUE DURING THE PERIOD INDEMNITEE IS AN
OFFICER OR DIRECTOR OF THE COMPANY (OR IS OR WAS SERVING AT THE REQUEST OF THE
COMPANY AS A DIRECTOR, OFFICER, EMPLOYEE OR AGENT OF ANOTHER CORPORATION,
PARTNERSHIP, JOINT VENTURE, TRUST OR OTHER ENTERPRISE) AND SHALL CONTINUE
THEREAFTER SO LONG AS INDEMNITEE SHALL BE SUBJECT TO ANY PROCEEDING (OR ANY
PROCEEDING COMMENCED UNDER SECTION 7 HEREOF) BY REASON OF HIS CORPORATE STATUS,
WHETHER OR NOT HE IS ACTING OR SERVING IN ANY SUCH CAPACITY AT THE TIME ANY
LIABILITY OR EXPENSE IS INCURRED FOR WHICH INDEMNIFICATION CAN BE PROVIDED UNDER
THIS AGREEMENT.  THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT
OF AND BE ENFORCEABLE BY THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS
(INCLUDING ANY DIRECT OR INDIRECT SUCCESSOR BY PURCHASE, MERGER, CONSOLIDATION
OR OTHERWISE TO ALL OR SUBSTANTIALLY ALL OF THE BUSINESS OR ASSETS OF THE
COMPANY), ASSIGNS, SPOUSES, HEIRS, EXECUTORS AND PERSONAL AND LEGAL
REPRESENTATIVES.


 


11.           SECURITY. TO THE EXTENT REQUESTED BY INDEMNITEE AND APPROVED BY
THE BOARD OF DIRECTORS OF THE COMPANY, THE COMPANY MAY AT ANY TIME AND FROM TIME
TO TIME PROVIDE SECURITY TO INDEMNITEE FOR THE COMPANY’S OBLIGATIONS HEREUNDER
THROUGH AN IRREVOCABLE BANK LINE OF CREDIT, FUNDED TRUST OR OTHER COLLATERAL.
ANY SUCH SECURITY, ONCE PROVIDED TO INDEMNITEE, MAY NOT BE REVOKED OR RELEASED
WITHOUT THE PRIOR WRITTEN CONSENT OF THE INDEMNITEE.


 


12.           ENFORCEMENT.


 


(A)           THE COMPANY EXPRESSLY CONFIRMS AND AGREES THAT IT HAS ENTERED INTO
THIS AGREEMENT AND ASSUMES THE OBLIGATIONS IMPOSED ON IT HEREBY IN ORDER TO
INDUCE INDEMNITEE TO SERVE AS AN OFFICER OR DIRECTOR OF THE COMPANY, AND THE
COMPANY ACKNOWLEDGES THAT INDEMNITEE IS RELYING UPON THIS AGREEMENT IN SERVING
AS AN OFFICER OR DIRECTOR OF THE COMPANY.


 


(B)           THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT BETWEEN THE
PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDES ALL
PRIOR AGREEMENTS AND UNDERSTANDINGS, ORAL, WRITTEN AND IMPLIED, BETWEEN THE
PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF


 


13.           DEFINITIONS. FOR PURPOSES OF THIS AGREEMENT:


 


(A)           “CORPORATE STATUS” DESCRIBES THE STATUS OF A PERSON WHO IS OR WAS
A DIRECTOR, OFFICER, EMPLOYEE, AGENT OR FIDUCIARY OF THE COMPANY OR OF ANY OTHER
CORPORATION, PARTNERSHIP, JOINT VENTURE, TRUST, EMPLOYEE BENEFIT PLAN OR OTHER
ENTERPRISE THAT SUCH PERSON IS OR WAS SERVING AT THE EXPRESS WRITTEN REQUEST OF
THE COMPANY.


 


(B)           “DISINTERESTED DIRECTOR” MEANS A DIRECTOR OF THE COMPANY WHO IS
NOT AND WAS NOT A PARTY TO THE PROCEEDING IN RESPECT OF WHICH INDEMNIFICATION IS
SOUGHT BY INDEMNITEE.


 


10

--------------------------------------------------------------------------------



 


(C)           “ENTERPRISE” SHALL MEAN THE COMPANY AND ANY OTHER CORPORATION,
PARTNERSHIP, JOINT VENTURE, TRUST, EMPLOYEE BENEFIT PLAN OR OTHER ENTERPRISE
THAT INDEMNITEE IS OR WAS SERVING AT THE EXPRESS WRITTEN REQUEST OF THE COMPANY
AS A DIRECTOR, OFFICER, EMPLOYEE, AGENT OR FIDUCIARY.


 


(D)           “EXPENSES” SHALL INCLUDE ALL REASONABLE ATTORNEYS’ FEES,
RETAINERS, COURT COSTS, TRANSCRIPT COSTS, FEES OF EXPERTS, WITNESS FEES, TRAVEL
EXPENSES, DUPLICATING COSTS, PRINTING AND BINDING COSTS, TELEPHONE CHARGES,
POSTAGE, DELIVERY SERVICE FEES AND ALL OTHER DISBURSEMENTS OR EXPENSES OF THE
TYPES CUSTOMARILY INCURRED IN CONNECTION WITH PROSECUTING, DEFENDING, PREPARING
TO PROSECUTE OR DEFEND, INVESTIGATING, PARTICIPATING, OR BEING OR PREPARING TO
BE A WITNESS IN A PROCEEDING. EXPENSES ALSO SHALL INCLUDE EXPENSES INCURRED IN
CONNECTION WITH ANY APPEAL RESULTING FROM ANY PROCEEDING, INCLUDING WITHOUT
LIMITATION THE PREMIUM, SECURITY FOR, AND OTHER COSTS RELATING TO ANY COST BOND,
SUPERSEDE AS BOND, OR OTHER APPEAL BOND OR ITS EQUIVALENT. EXPENSES, HOWEVER,
SHALL NOT INCLUDE AMOUNTS PAID IN SETTLEMENT BY INDEMNITEE OR THE AMOUNT OF
JUDGMENTS OR FINES AGAINST INDEMNITEE.


 


(E)           “INDEPENDENT COUNSEL” MEANS A LAW FIRM, OR A MEMBER OF A LAW FIRM,
THAT IS EXPERIENCED IN MATTERS OF CORPORATION LAW AND NEITHER PRESENTLY IS, NOR
IN THE PAST FIVE YEARS HAS BEEN, RETAINED TO REPRESENT: (I) THE COMPANY OR
INDEMNITEE IN ANY MATTER MATERIAL TO EITHER SUCH PARTY (OTHER THAN WITH RESPECT
TO MATTERS CONCERNING INDEMNITEE UNDER THIS AGREEMENT, OR OF OTHER INDEMNITEES
UNDER SIMILAR INDEMNIFICATION AGREEMENTS), OR (II) ANY OTHER PARTY TO THE
PROCEEDING GIVING RISE TO A CLAIM FOR INDEMNIFICATION HEREUNDER. NOTWITHSTANDING
THE FOREGOING, THE TERM “INDEPENDENT COUNSEL” SHALL NOT INCLUDE ANY PERSON WHO,
UNDER THE APPLICABLE STANDARDS OF PROFESSIONAL CONDUCT THEN PREVAILING, WOULD
HAVE A CONFLICT OF INTEREST IN REPRESENTING EITHER THE COMPANY OR INDEMNITEE IN
AN ACTION TO DETERMINE INDEMNITEE’S RIGHTS UNDER THIS AGREEMENT. THE COMPANY
AGREES TO PAY THE REASONABLE FEES OF THE INDEPENDENT COUNSEL REFERRED TO ABOVE
AND TO FULLY INDEMNIFY SUCH COUNSEL AGAINST ANY AND ALL EXPENSES, CLAIMS,
LIABILITIES AND DAMAGES ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ITS
ENGAGEMENT PURSUANT HERETO.


 


(F)            “PROCEEDING” INCLUDES ANY THREATENED, PENDING OR COMPLETED
ACTION, SUIT, ARBITRATION, ALTERNATE DISPUTE RESOLUTION MECHANISM,
INVESTIGATION, INQUIRY, ADMINISTRATIVE HEARING OR ANY OTHER ACTUAL, THREATENED
OR COMPLETED PROCEEDING, WHETHER BROUGHT BY OR IN THE RIGHT OF THE COMPANY OR
OTHERWISE AND WHETHER CIVIL, CRIMINAL, ADMINISTRATIVE OR INVESTIGATIVE, IN WHICH
INDEMNITEE WAS, IS OR WILL BE INVOLVED AS A PARTY OR OTHERWISE, BY REASON OF THE
FACT THAT INDEMNITEE IS OR WAS AN OFFICER OR DIRECTOR OF THE COMPANY, BY REASON
OF ANY ACTION TAKEN BY HIM OR OF ANY INACTION ON HIS PART WHILE ACTING AS AN
OFFICER OR DIRECTOR OF THE COMPANY, OR BY REASON OF THE FACT THAT HE IS OR WAS
SERVING AT THE REQUEST OF THE COMPANY AS A DIRECTOR, OFFICER, EMPLOYEE, AGENT OR
FIDUCIARY OF ANOTHER CORPORATION, PARTNERSHIP, JOINT VENTURE, TRUST OR OTHER
ENTERPRISE; IN EACH CASE WHETHER OR NOT HE IS ACTING OR SERVING IN ANY SUCH
CAPACITY AT THE TIME ANY LIABILITY OR EXPENSE IS INCURRED FOR WHICH
INDEMNIFICATION CAN BE PROVIDED UNDER THIS AGREEMENT; INCLUDING ONE PENDING ON
OR BEFORE THE DATE OF THIS AGREEMENT, BUT EXCLUDING ONE INITIATED BY AN
INDEMNITEE PURSUANT TO SECTION 7 OF THIS AGREEMENT TO ENFORCE HIS RIGHTS UNDER
THIS AGREEMENT.


 


14.           SEVERABILITY. THE INVALIDITY OF UNENFORCEABILITY OF ANY PROVISION
HEREOF SHALL IN NO WAY AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER
PROVISION. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THIS AGREEMENT IS
INTENDED TO CONFER UPON INDEMNITEE INDEMNIFICATION RIGHTS TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAWS. IN THE EVENT ANY PROVISION HEREOF CONFLICTS WITH
ANY


 


11

--------------------------------------------------------------------------------



 


APPLICABLE LAW, SUCH PROVISION SHALL BE DEEMED MODIFIED, CONSISTENT WITH THE
AFOREMENTIONED INTENT, TO THE EXTENT NECESSARY TO RESOLVE SUCH CONFLICT.


 


15.           MODIFICATION AND WAIVER. NO SUPPLEMENT, MODIFICATION, TERMINATION
OR AMENDMENT OF THIS AGREEMENT SHALL BE BINDING UNLESS EXECUTED IN WRITING BY
BOTH OF THE PARTIES HERETO. NO WAIVER OF ANY OF THE PROVISIONS OF THIS AGREEMENT
SHALL BE DEEMED OR SHALL CONSTITUTE A WAIVER OF ANY OTHER PROVISIONS HEREOF
(WHETHER OR NOT SIMILAR) NOR SHALL SUCH WAIVER CONSTITUTE A CONTINUING WAIVER.


 


16.           NOTICE BY INDEMNITEE. INDEMNITEE AGREES PROMPTLY TO NOTIFY THE
COMPANY IN WRITING UPON BEING SERVED WITH OR OTHERWISE RECEIVING ANY SUMMONS,
CITATION, SUBPOENA, COMPLAINT, INDICTMENT, INFORMATION OR OTHER DOCUMENT
RELATING TO ANY PROCEEDING OR MATTER WHICH MAY BE SUBJECT TO INDEMNIFICATION
COVERED HEREUNDER. THE FAILURE TO SO NOTIFY THE COMPANY SHALL NOT RELIEVE THE
COMPANY OF ANY OBLIGATION WHICH IT MAY HAVE TO INDEMNITEE UNDER THIS AGREEMENT
OR OTHERWISE UNLESS AND ONLY TO THE EXTENT THAT SUCH FAILURE OR DELAY MATERIALLY
PREJUDICES THE COMPANY.


 


17.           NOTICES. ALL NOTICES AND OTHER COMMUNICATIONS GIVEN OR MADE
PURSUANT TO THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE DEEMED EFFECTIVELY
GIVEN: (A) UPON PERSONAL DELIVERY TO THE PARTY TO BE NOTIFIED, (B) WHEN SENT BY
CONFIRMED ELECTRONIC MAIL OR FACSIMILE IF SENT DURING NORMAL BUSINESS HOURS OF
THE RECIPIENT, AND IF NOT SO CONFIRMED, THEN ON THE NEXT BUSINESS DAY, (C) FIVE
(5) DAYS AFTER HAVING BEEN SENT BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, POSTAGE PREPAID, OR (D) ONE (1) DAY AFTER DEPOSIT WITH A NATIONALLY
RECOGNIZED OVERNIGHT COURIER, SPECIFYING NEXT DAY DELIVERY, WITH WRITTEN
VERIFICATION OF RECEIPT. ALL COMMUNICATIONS SHALL BE SENT:


 


(A)           TO INDEMNITEE AT THE ADDRESS SET FORTH BELOW INDEMNITEE SIGNATURE
HERETO.

 

 

(b)       To the Company at:

 

 

 

 

 

 

 

 

KEMET Corporation

 

 

 

 

 

 

 

 

101 NE 3rd Street

 

 

 

 

 

 

 

 

Fort Lauderdale, FL 33301

 

 

 

 

 

 

 

 

 

 

 

Attention: R. James Assaf, General Counsel

 

 

or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.

 

12

--------------------------------------------------------------------------------



 


18.           COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT. THIS AGREEMENT MAY ALSO BE
EXECUTED AND DELIVERED BY FACSIMILE SIGNATURE AND IN TWO OR MORE COUNTERPARTS,
EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH TOGETHER SHALL
CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


19.           HEADINGS. THE HEADINGS OF THE PARAGRAPHS OF THIS AGREEMENT ARE
INSERTED FOR CONVENIENCE ONLY AND SHALL NOT BE DEEMED TO CONSTITUTE PART OF THIS
AGREEMENT OR TO AFFECT THE CONSTRUCTION THEREOF.


 


20.           GOVERNING LAW AND CONSENT TO JURISDICTION. THIS AGREEMENT AND THE
LEGAL RELATIONS AMONG THE PARTIES SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD
TO ITS CONFLICT OF LAWS RULES. THE COMPANY AND INDEMNITEE HEREBY IRREVOCABLY AND
UNCONDITIONALLY (I) AGREE THAT ANY ACTION OR PROCEEDING ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT SHALL BE BROUGHT ONLY IN THE CHANCERY COURT OF
THE STATE OF DELAWARE (THE “DELAWARE COURT”), AND NOT IN ANY OTHER STATE OR
FEDERAL COURT IN THE UNITED STATES OF AMERICA OR ANY COURT IN ANY OTHER COUNTRY,
(II) CONSENT TO SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE DELAWARE COURT FOR
PURPOSES OF ANY ACTION OR PROCEEDING ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT, (III) WAIVE ANY OBJECTION TO THE LAYING OF VENUE OF ANY SUCH ACTION
OR PROCEEDING IN THE DELAWARE COURT, AND (IV) WAIVE, AND AGREE NOT TO PLEAD OR
TO MAKE, ANY CLAIM THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN THE DELAWARE
COURT HAS BEEN BROUGHT IN AN IMPROPER OR INCONVENIENT FORUM.


 

SIGNATURE PAGE TO FOLLOW

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.

 

 

KEMET CORPORATION

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

                                

 

 

 

Name:

 

 

 

 

Address:

 

 

 

14

--------------------------------------------------------------------------------